PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6833


UNITED STATES OF AMERICA,

                     Petitioner − Appellee,

              v.

EDGAR SEARCY,

                     Respondent – Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-hc-02292-FL)


Argued: October 25, 2017                                       Decided: January 18, 2018


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the majority opinion, in which Judge
Harris joined. Judge Thacker wrote an opinion concurring in the judgment.


ARGUED: Eric Joseph Brignac, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant. Michael Gordon James, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee. ON BRIEF:
Thomas P. McNamara, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, G. Norman Acker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
DIAZ, Circuit Judge:

       Edgar Joe Searcy appeals his civil commitment under the Adam Walsh Act, 18

U.S.C. § 4248. He does not challenge the factual findings of the district court, but rather

urges us to hold that the government initiated this civil commitment proceeding after the

applicable statute of limitations had lapsed. Searcy argues that the four-year “catch-all”

statute of limitations Congress enacted for civil actions, see 28 U.S.C. § 1658(a), applies

to civil commitment proceedings under the Adam Walsh Act. Thus, says Searcy, by not

filing a certification until more than a decade after his incarceration and more than eight

years after the passage of the Adam Walsh Act, the government initiated civil commitment

proceedings too late. But, as we explain, 28 U.S.C. § 1658(a) doesn’t apply to civil

commitment under the Adam Walsh Act. We therefore affirm the district court’s judgment.



                                            I.

       Edgar Joe Searcy was convicted for using interstate commerce to engage in a sexual

activity with a minor, in violation of 18 U.S.C. § 2422(b). On December 4, 2003, the

district court sentenced him to a term of 180 months imprisonment followed by a three-

year term of supervised release. Searcy was scheduled to be discharged from prison on

June 25, 2016.

       While Searcy was incarcerated, Congress passed the Adam Walsh Child Protection

and Safety Act. See Pub. L. No. 109-248, 120 Stat 587. Among other things, the Act

provides a mechanism for civil commitment of individuals in federal custody who are

deemed to be sexually dangerous persons. 18 U.S.C. § 4248. On December 4, 2015, as

                                            2
the end of Searcy’s sentence approached, the Bureau of Prisons certified Searcy as a

sexually dangerous person and petitioned to have him civilly committed pursuant to the

Act. The certification was based in part on Searcy’s current conviction, as well as prior

state convictions in Florida and Kansas for sexual activity with a child; performing a lewd,

lascivious, or indecent act upon a child under the age of sixteen; and exploitation of a child.

       As part of the certification process, the Bureau of Prisons conducted a psychological

review and assessment of Searcy, which indicated diagnoses of pedophilic disorder,

otherwise specified personality disorder with antisocial and narcissistic features, and

moderate alcohol use disorder. The Bureau also performed a risk assessment of Searcy

and concluded that based on “his prior offense conduct, sexual preoccupation, deviant

sexual interest, offense-supportive attitude, lack of emotionally intimate relationships with

adults, lifestyle impulsiveness, poor problem solving skills, resistance to rules and

supervision, grievance/hostility and negative social influences,” Searcy would have

“serious difficulty refraining from sexually violent conduct or child molestation if

released.” J.A. 17–18.

       Searcy moved to dismiss the civil commitment proceeding, arguing, among other

things, that the four-year catch-all statute of limitations in 28 U.S.C. § 1658(a) required the

government to commence civil commitment proceedings against him within four years

after the enactment of the Adam Walsh Act. Generally speaking, § 1658(a) provides a

four-year statute of limitations for federal civil actions where Congress has not specified

one. Congress passed the Adam Walsh Act while Searcy was incarcerated, so Searcy

argued that the four-year clock began to run with the passage of the Act.

                                              3
       The district court denied the motion, holding that § 1658(a) “does not apply to

respondent’s § 4248 proceeding” because the proceeding “is governed by the provisions of

18 U.S.C. § 4248,” under which “[t]he sole statutory precondition . . . is that [Searcy] be

in the custody of [the Bureau of Prisons], be civilly committed as mentally incompetent to

stand trial under 18 U.S.C. § 4241(d), or have had all criminal charges against him

dismissed solely for reasons relating to his mental condition.” J.A. 120. The district court

also noted that because the civil commitment inquiry is “primarily prospective,

respondent’s argument that evidence became ‘stale,’ was ‘lost,’ or ‘watered down’ prior to

his certification is without merit.” Id. (internal citation omitted).

       The district court conducted a two-day hearing in which Searcy represented himself.

The court heard testimony from four psychiatric experts, all of whom testified that Searcy

satisfied the criteria for civil commitment. At the conclusion of the hearing, the district

court found Searcy to be a sexually dangerous person and entered a judgment committing

him to the custody and care of the Attorney General “until such time that he is no longer a

sexually dangerous person.” J.A. 495. This appeal followed.



                                              II.

       We are called upon to consider the relationship between two statutes: the civil

commitment provisions of the Adam Walsh Act, 18 U.S.C. § 4248, and the four-year catch-

all statute of limitations, 28 U.S.C. § 1658(a). To understand how these statutes interact,

we begin with an overview of each.

                                              A.

                                               4
       Congress enacted the Adam Walsh Child Protection and Safety Act of 2006 to

“protect children from sexual exploitation and violent crime, to prevent child abuse and

child pornography, to promote Internet safety, and to honor the memory of Adam Walsh

and other child crime victims.” Pub. L. No. 109-248, 120 Stat 587. Among other things,

the Act established new sex-offender registry and notification requirements; enhanced

certain criminal laws relating to sexual and violent crimes against children; and, relevant

to this case, established a procedure for federal civil commitment of dangerous sex

offenders. Id.

       Existing federal legislation provides for civil commitment of individuals in federal

custody who, for example, “suffer[] from a mental disease or defect” and for whom release

“would create a substantial risk of bodily injury to another person or serious damage to

property of another.” See 18 U.S.C. § 4246(a). Additionally, a number of states have

enacted laws “that seek to protect the public from mentally abnormal, sexually dangerous

individuals through civil commitment or other mandatory treatment programs” for persons

in state custody. See Kansas v. Hendricks, 521 U.S. 346, 388–89 (1997) (Breyer, J.,

dissenting) (collecting statutes).   The Adam Walsh Act established a federal civil

commitment procedure specifically focused on individuals deemed to be sexually

dangerous.

       Civil commitment under the Act applies to persons who are in the custody of the

Bureau of Prisons, who are committed to the custody of the Attorney General pursuant to




                                            5
18 U.S.C. § 4241(d), 1 or who have had criminal charges dropped solely because of their

mental condition. 18 U.S.C. § 4248(a). To initiate civil commitment proceedings, the

Attorney General or an authorized individual must file a certificate in the district court

where the person is confined certifying that the person is sexually dangerous. Id. A

sexually dangerous person is one who “has engaged or attempted to engage in sexually

violent conduct or child molestation” and who “suffers from a serious mental illness,

abnormality, or disorder as a result of which he would have serious difficulty in refraining

from sexually violent conduct or child molestation if released.” 18 U.S.C. § 4247(a)(5)–

(6).

       Upon the filing of a certificate, the district court holds a hearing at which the

individual asserted to be sexually dangerous has the right to counsel (appointed by the court

if he cannot afford a lawyer), and the opportunity “to testify, to present evidence, to

subpoena witnesses on his behalf, and to confront and cross-examine witnesses who appear

at the hearing.” 18 U.S.C. § 4247(d). The court must be satisfied by clear and convincing

evidence that the person is sexually dangerous. 18 U.S.C. § 4248(d). If the court so finds,

the person is committed to the custody of the state where he was domiciled or tried, or to

the custody of the Attorney General. Id.




       1
          18 U.S.C. § 4241(d) allows for the civil commitment of a criminal defendant who
suffers “from a mental disease or defect rendering him mentally incompetent to the extent
that he is unable to understand the nature and consequences of the proceedings against him
or to assist properly in his defense.”

                                             6
       Once a person has been civilly committed, the Act provides procedures for

reevaluation and possible release. The director of the facility where a person is civilly

committed must prepare annual reports “concerning the mental condition of the person and

containing recommendations concerning the need for his continued commitment” and

submit those reports to the district court. 18 U.S.C. § 4247(e)(B). A civilly committed

person may also (through counsel or a guardian) petition the court every 180 days for a

hearing to determine whether he should be discharged. See 18 U.S.C. § 4247(h). If the

district court determines by a preponderance of the evidence that a civilly committed

person will no longer be sexually dangerous to others if released (either unconditionally or

with a prescribed regimen of medical, psychiatric, or psychological care or treatment), then

the person may be discharged. 18 U.S.C. § 4248(e). A person may also challenge his civil

commitment collaterally through habeas corpus proceedings. See 18 U.S.C. § 4247 (g).

                                              B.

       28 U.S.C. § 1658(a) addresses the time limits for bringing certain claims in federal

court. Before the passage of the statute, federal courts hearing civil cases routinely engaged

in the practice of “limitations borrowing.” This meant that when Congress failed to specify

a statute of limitations in a federal law, “the settled practice [was] to adopt a local time

limitation as federal law if it [was] not inconsistent with federal law or policy to do so.”

See Jones v. R.R. Donnelley & Sons, 541 U.S. 369, 377 (2004) (alterations in original)

(internal quotation marks omitted).

       This patchwork practice proved problematic: it “generated a host of issues that

required resolution on a statute-by-statute basis,” and created difficult questions for courts.

                                              7
Id. at 378. Under the limitation-borrowing regime, judges were confronted with the

“frequently present problem of a conflict of laws in determining which State statute [was]

controlling, the law of the forum or that of the situs of the injury.” Id. (alteration in

original) (quoting S. Rep. No. 619, at 4–6 (1955)). Limitations borrowing “obligate[d]

judges and lawyers to determine the most analogous state law claim; it impose[d]

uncertainty on litigants; [and] reliance on varying state laws result[ed] in undesirable

variance among the federal courts and disrupt[ed] the development of federal doctrine on

the suspension of limitation periods.” Berger v. AXA Network LLC, 459 F.3d 804, 808 n.4

(7th Cir. 2006) (quoting H.R. Rep. No. 101-734, at 24 (1990)). These issues did “much to

consume the time and energies of judges but . . . little to advance the cause of justice,” and

a “growing number of commentators and courts . . . called upon Congress to . . . enact[]

federal limitations periods for all federal causes of action.” Sentry Corp. v. Harris, 802
F.2d 229, 246 (7th Cir. 1986).

       Congress listened. In response, it enacted 28 U.S.C. § 1658 as part of the Judicial

Improvements Act of 1990. Pub. L. No. 101-650, 104 Stat 5089. Section 1658(a) aimed

to “minimize the occasion for th[e] practice” of limitations borrowing by providing a

“uniform federal statute of limitations.” R.R. Donnelley, 541 U.S. at 380. Section 1658(a)

“supplies a general, 4-year limitations period for any federal statute subsequently enacted

without one of its own.” North Star Street Co. v. Thomas, 515 U.S. 29, 34 n. (1995).

       Courts now apply the catch-all statute of limitations when a new federal cause of

action is silent. See, e.g., Baldwin v. City of Greensboro, 714 F.3d 828 (4th Cir. 2013)

(applying § 1658 to claim arising under Uniformed Services Employment and

                                              8
Reemployment Rights Act of 1994). The catch-all statute has—at least with regard to

statutes enacted after 1990—displaced the need for courts to engage in limitations

borrowing, and relieved the judicial headache that came with it.



                                             III.

       With this background in mind, we proceed to the question at hand: does the catch-

all statute of limitations apply to limit the time in which the government must initiate civil

commitment proceedings under the Adam Walsh Act? Searcy contends that it does; the

district court thought otherwise. We review de novo the legal conclusions in a district

court’s order granting or denying civil commitment under the Adam Walsh Act. United

States v. Perez, 752 F.3d 398, 404 (4th Cir. 2014).

       “As in all cases of statutory interpretation, our inquiry begins with the text . . . .”

Chesapeake Ranch Water Co. v. Bd. of Comm’rs of Calvert Cty., 401 F.3d 274, 279 (4th

Cir. 2005). 28 U.S.C. § 1658(a) provides, in pertinent part, that: “Except as otherwise

provided by law, a civil action arising under an Act of Congress enacted after the date of

the enactment of this section may not be commenced later than 4 years after the cause of

action accrues.” In not many words, that rule contains several important qualifiers and

terms that govern its application.

       There is no doubt that the Adam Walsh Act, enacted in 2006, is an “Act of Congress

enacted after the date of the enactment of this section.” (Congress enacted 28 U.S.C.

§ 1658 in 1990 and amended it in 2002.) But § 1658(a) requires us to answer two more

questions before we can decide whether it applies to the Adam Walsh Act. First, because

                                              9
§ 1658(a) applies “[e]xcept as otherwise provided by law,” does some other law preclude

application of § 1658(a) to the Adam Walsh Act? Second, is civil commitment under the

Adam Walsh Act a “civil action?” We turn to these questions.

                                             A.

       Section 1658(a) begins with an important limiting phrase: “Except as otherwise

provided by law . . . .” This means that if some other law provides a statute of limitations

for the action, the catch-all statute does not apply. In most cases, this will be because the

statute at issue sets forth in its text an explicit timeframe in which a party must commence

an action. The text of the Adam Walsh Act doesn’t include a conventional statute of

limitations using specific units of time (two years, say, or six months). But the Act isn’t

silent about when a civil commitment proceeding must be brought. To the contrary, it

imposes an important temporal limitation on civil commitment proceedings: the

government may only seek to certify someone as a sexually dangerous person if the person

is (1) in the custody of the Bureau of Prisons, (2) committed to the custody of the Attorney

General pursuant to 18 U.S.C. § 4241(d), or (3) someone against whom all criminal charges

have been dismissed solely for reasons relating to mental health. 18 U.S.C. § 4248(a). 2

       Thus, civil commitment is not some indefinite threat unmoored in time. The statute

imposes a clear start and end point during which the government must initiate civil



       2
         Because Searcy was in the custody of the Bureau of Prisons at the time the
government initiated civil commitment proceedings, we focus on that prong. Each of the
conditions under § 4248 requires some sort of government control or custody over the
person it seeks to commit, so we see no substantive analytical distinction.

                                             10
commitment proceedings: the period of time in which that person is in custody of the

federal government. Because this rule anchors civil commitment proceedings to a discrete

duration of time, no additional statute of limitations is required.

       Section 1658(a) is designed to assist courts when Congress enacts a statute that lacks

clarity or order regarding the timing of its application. Civil commitment under the Adam

Walsh Act, on the other hand, is a mechanism with a detailed and carefully crafted

procedure. Accordingly, we have recognized elsewhere that the procedures codified in the

civil commitment statute can result in the displacement of ordinary rules.

       In Perez for example, we held that the procedure set forth in the Adam Walsh Act

for initiating civil commitment proceedings “supplants the summons requirement set forth

in [Fed. R. Civ. P.] 4.” 752 F.3d at 405. In deciding that case, we looked to the “primary

functions” served by Rule 4—providing formal notice and establishing personal

jurisdiction—and concluded that neither was impaired by the initiation process set forth in

the statute. Id. at 405-07. Here, too, a review of the primary functions of statutes of

limitations makes clear that the time restriction contained in the Adam Walsh Act (the

duration of the person’s time in custody) supplants or displaces the need for a conventional

statute of limitations.

       “Statutes of limitations are designed to insure fairness to defendants by preventing

the revival of stale claims in which the defense is hampered by lost evidence, faded

memories, and disappearing witnesses, and to avoid unfair surprise.” Johnson v. Ry.

Express Agency, 421 U.S. 454, 473 (1975) (Marshall, J., concurring in part and dissenting

in part). Civil commitment proceedings implicate none of these concerns. This is due to

                                              11
the fact that nearly all ordinary litigation is backward-looking (that is, it seeks to determine

liability based on past events), whereas a civil commitment proceeding focuses primarily

on the present and future. Its central concern is not whether the person may have been a

danger in the past; but rather, whether the person, if released, will (by virtue of his mental

state) pose a threat to society. See United States v. Carta, 592 F.3d 34, 42 (1st Cir. 2010)

(civil commitment requires proof of “future dangerousness”); J.A. 115 (describing the civil

commitment question as consisting of a “retrospective inquiry” (which can be satisfied by

proof of prior conviction), a “present inquiry,” and a “prospective inquiry”).

        It’s no surprise then that witnesses at a civil commitment hearing are typically

psychiatric experts who have evaluated the individual and can speak to his present mental

state. (That was the case here, where four psychiatrists testified at the hearing as to

Searcy’s likely future dangerousness.) In such a circumstance, there’s little risk that a

relevant witness or probative evidence will no longer be available due to the passage of

time.

        As the district court explained, “because the inquiry at [Searcy’s] § 4248 hearing is

primarily prospective, [Searcy’s] argument that evidence became stale, was lost, or watered

down prior to his certification is without merit.” J.A. 120 (internal citation and quotation

marks omitted). And while it’s true that in some cases the retrospective inquiry of a civil

commitment proceeding may rely on convictions that are quite old, the Supreme Court has

repeatedly recognized that “[p]revious instances of violent behavior are an important

indicator of future violent tendencies” and that “from a legal point of view there is nothing



                                              12
inherently unattainable about a prediction of future criminal conduct.” See Hendricks, 521
U.S. at 358 (1997) (alteration in original) (internal quotation marks omitted).

       In any event, Searcy’s proposed solution would not remedy his concern about

timeliness, since many inmates (like Searcy) will have prior convictions that significantly

predate the person’s entry into federal custody. Moving the civil commitment hearing

earlier in a prisoner’s sentence would do little to lessen the concern related to older

convictions, because the amount of time between the prior conviction and the entry into

federal custody is inherently arbitrary. 3 And to the extent Searcy wishes to challenge the

facts supporting those convictions, the civil commitment proceeding is not the appropriate

forum. Instead, Searcy must pursue those challenges through the usual channels of

appellate, postconviction, and habeas review.

       To sum up, the statutory requirement that a civil commitment proceeding be

initiated against a person while he is in federal custody amounts to a de facto statute of

limitations that provides the same finality and certainty as a conventional limitation without

implicating the concerns that arise from statutes totally silent as to timing. Put another

way, 28 U.S.C. § 1658(a) is a gap-filling rule, and the Adam Walsh Act leaves no gap to

be filled. For these reasons, we hold that the timing of a civil commitment proceeding is



       3
        We also note that assessing sexual dangerousness at the beginning of a period of
incarceration would make little practical sense. The statute itself requires annual reporting
and provides for reconsideration of the status of civilly committed persons every 180 days,
see 18 U.S.C. § 4247(e), (h), which suggests that Congress believed these determinations
were useful only for that amount of time. Beginning these evaluations at the start of
incarceration—often many years before release—would be inefficient.

                                             13
“otherwise provided by law,” specifically, the custody requirement of the civil commitment

statute, and thus the catch-all statute of limitations in 28 U.S.C. § 1658(a) does not apply.

                                              B.

       The remainder of § 1658(a) provides further support for our conclusion. Section

1658(a) applies by its terms to only “civil actions.” We must ask, then, whether a civil

commitment proceeding is a “civil action” as that term is used in § 1658(a). To be sure,

commitment under the Adam Walsh Act is civil, rather than criminal, in nature. See

Addington v. Texas, 441 U.S. 418, 428 (1979) (“In a civil commitment state power is not

exercised in a punitive sense . . . a civil commitment proceeding can in no sense be equated

to a criminal prosecution.”). Indeed, courts in our circuit have specifically referred to civil

commitment actions as civil proceedings. See, e.g., United States v. Edwards, 777 F. Supp.
2d 985, 997 (E.D.N.C. 2011) (describing Adam Walsh civil commitment actions as “civil

proceedings that can nonetheless result in prolonged government custody”).

       Nevertheless, we are satisfied that a civil commitment proceeding is not the sort of

“civil action” Congress had in mind when it enacted § 1658(a). A civil action is one

“brought to enforce, redress, or protect a private or civil right; a noncriminal action.”

Black’s Law Dictionary 36 (10th ed. 2009).           When the government brings a civil

commitment action, it does not seek to enforce or protect a private civil right. Instead, civil

commitment is a “reasonably adapted and narrowly tailored means of pursuing the

Government’s legitimate interest as a federal custodian in the responsible administration

of its prison system.” United States v. Comstock, 560 U.S. 126, 128 (2010) (finding federal

civil commitment within “necessary and proper” power of Congress). This function of

                                              14
“responsible administration” is quite apart from the traditional concept of a civil action, in

which one party typically seeks redress for an injury from another.

       We find further evidence for our conclusion in the statute’s subsequent use of the

term “cause of action.” (Section 1658(a) requires that a civil action be commenced no later

than “4 years after the cause of action accrues.”) A “cause of action” is defined as “[a]

group of operative facts giving rise to one or more bases for suing; a factual situation that

entitles one person to obtain a remedy in court from another person.” Black’s Law

Dictionary 266–67 (10th ed. 2009). But in the civil commitment context, the Attorney

General or an authorized person certifies to a district court that a person is sexually

dangerous, and then the court conducts a hearing to determine whether that is so. See 18

U.S.C. § 4248(a). In this way, a civil commitment proceeding is different from a traditional

adversarial action between parties. Rather than asking the court to right a wrong between

litigants, the government is exercising its constitutional power to civilly commit an

individual for the protection of the public at large. See Comstock, 560 U.S. at 142–43.

Interposing the court into that process ensures that principles of fairness and due process

are complied with along the way.

       Civil commitment is unique in other ways that do not align with everyday civil

actions. For example, Rule 3 of the Federal Rules of Civil Procedure provides that “[a]

civil action is commenced by filing a complaint with the court.” But a civil commitment

proceeding is initiated by the filing of a certification that an individual is sexually

dangerous.    And in Perez, although we acknowledged that § 4248 commitment

proceedings are “civil and not criminal in nature,” and thus “broadly speaking, the Federal

                                             15
Rules of Civil Procedure would apply,” we held, as discussed above, that those rules could

nevertheless be “displaced by specific procedural provisions” in the Adam Walsh Act. 752
F.3d at 404; see also id. at 405 (characterizing civil commitment proceedings as a

“streamlined procedure” and a “unique context”).

       In other contexts, too, civil commitment proceedings are simply not like other civil

actions.     The U.S. District Court for the Eastern District of North Carolina has

acknowledged the “compelling liberty interest in avoiding civil commitment and post-

certification detention” and consequently held that the Brady rule 4 applies in § 4248

proceedings. United States v. Edwards, 777 F. Supp. 2d 985, 990, 998 (E.D.N.C. 2011).

There, the district court held that “the normal rules and customs governing civil procedure

in the federal courts are inadequate to protect the fundamental liberty interests at stake” in

a § 4248 proceeding. Id. at 991–92. “Ordinary rules of civil procedure are inadequate here

because civil commitment hearings are not an ordinary civil matter.” Id. at 994.

       Indeed, the statutory procedures for a civil commitment hearing differ substantially

from those that apply to a run-of-the-mill civil case in that they afford individuals rights

traditionally associated with criminal proceedings, including the right to appointed counsel,

the right to confront witnesses, and a heightened burden of proof. See 18 U.S.C. § 4247(d)

(right to counsel, confrontation right); 18 U.S.C. § 4248(d) (proof by clear and convincing

evidence). Additionally, the detention of persons civilly committed under the Adam Walsh




       4
           See Brady v. Maryland, 373 U.S. 83 (1963).

                                             16
Act is subject to perpetual semiannual review, and may also be attacked collaterally

through a habeas corpus action. See 18 U.S.C. § 4247(g)–(h).

       In short, because we agree that “civil commitment hearings are not an ordinary civil

matter,” Edwards, 777 F. Supp. 2d at 994, we conclude that a civil commitment hearing

under the Adam Walsh Act was not a “civil action” as that term is used in § 1658(a), thus

the catch-all statute of limitations is inapplicable in the civil commitment context. 5



                                             IV.

       For the reasons given, we affirm the district court’s judgment.

                                                                                 AFFIRMED




       5
         Since we hold that the catch-all statute of limitations does not apply to Adam
Walsh Act civil commitment proceedings, we need not decide when that cause of action
“accrues.” We note only that the traditional concept of “accrual” is incongruous with an
inherently forward-looking inquiry like Adam Walsh civil commitment. Divining the
moment when a person acquires the quality of future dangerousness is a nonsensical riddle
that judges need not solve. The illogic of the question bolsters our conclusion that the
catch-all statute of limitations is incompatible with the Adam Walsh Act.

                                              17
THACKER, Circuit Judge, concurring:

       I agree with the majority’s conclusion that 28 U.S.C. § 1658(a)’s four year

limitations period does not apply to 18 U.S.C. § 4248’s civil commitment proceedings.

Therefore, I concur in the judgment. However, I pursue a different route to reach this

conclusion.

       In my view, § 4248 civil commitment proceedings are “civil actions” under

§ 1658(a); but, application of the four year limitations period in the circumstance of this

case would lead to an absurd result. Thus, I reject application of the four year limitations

period to § 4248 civil commitment proceedings.

                                               I.

                                               A.

       I first address the Government’s argument that § 4248 civil commitment

proceedings are not “civil actions” and thus not subject to § 1658(a)’s four year limitations

period. Any statutory analysis necessarily begins with the plain language of the statute.

“[W]hen the statute’s language is plain, the sole function of the courts [--] at least where

the disposition required by the text is not absurd [--] is to enforce it according to its terms.”

Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000)

(emphasis supplied) (internal quotation marks omitted).

       Section 1658(a) states: “Except as otherwise provided by law, a civil action arising

under an Act of Congress . . . may not be commenced later than [four] years after the cause

of action accrues.” 28 U.S.C. § 1658(a). Because the term “civil action” is undefined in



                                               18
the statute, we afford the term its ordinary meaning. See People for the Ethical Treatment

of Animals v. U.S. Dep’t of Agric., 861 F.3d 502, 509 (4th Cir. 2017).

       Black’s Law Dictionary defines “civil action” by cross reference to “action.” See

Civil Action, Black’s Law Dictionary (10th ed. 2014). It defines “action” broadly as:

              A civil or criminal judicial proceeding.

              “An action has been defined to be an ordinary proceeding in a
              court of justice, by which one party prosecutes another party
              for the enforcement or protection of a right, the redress or
              prevention of a wrong, or the punishment of a public offense.
              But in some sense this definition is equally applicable to
              special proceedings. More accurately, it is defined to be any
              judicial proceeding, which, if conducted to a determination,
              will result in a judgment or decree. The action is said to
              terminate at judgment.” 1 Morris M. Estee, Estee’s Pleadings,
              Practice, and Forms § 3, at 1 (Carter P. Pomeroy ed., 3d ed.
              1885).

Action, Black’s Law Dictionary (10th ed. 2014) (emphasis supplied). “Actions” include

special proceedings. Surely, by their very nature, civil commitment proceedings must be

considered special proceedings. See Addington v. Texas, 441 U.S. 418, 425 (1979)

(recognizing that civil commitment constitutes a significant deprivation of liberty); United

States v. Perez, 752 F.3d 398, 405 (4th Cir. 2014) (acknowledging that the “unique” nature

of civil commitment proceedings may render some of the Federal Rules of Civil Procedure

unnecessary). “Actions” also include “judicial proceedings” resulting in a judgment.

Undoubtedly, civil commitment proceedings are “judicial proceedings” resulting in a

judgment. See 18 U.S.C. § 4248(d) (“If, after the hearing, the court finds by clear and

convincing evidence that the person is a sexually dangerous person, the court shall commit

the person to the custody of the Attorney General.”).
                                            19
       Furthermore, we have already concluded that § 4248 civil commitment proceedings

are of the “civil” variety. In United States v. Perez, 752 F.3d 398, 404 (4th Cir. 2014), we

determined that a § 4248 civil commitment hearing is a “civil action” or “proceeding”

subject to the Federal Rules of Civil Procedure unless “displaced by specific procedural

provisions.” See also Fed. R. Civ. P. 1 (“These rules govern the procedure in all civil

actions and proceedings in the United States district courts . . . .” (emphasis supplied)).

This court has also described the civil commitment hearing as “civil in nature” where

“procedural due process . . . guarantee[s] certain protections.” United States v. Wood, 741
F.3d 417, 423 (4th Cir. 2013); see also United States v. Timms, 664 F.3d 436, 455–56 (4th

Cir. 2012) (affirming the district court’s conclusion that § 4248 creates civil -- not criminal

-- proceedings).

       Moreover, the Supreme Court has broadly recognized that the word “proceedings”

may refer to either criminal actions or civil actions. See Kansas v. Hendricks, 521 U.S.
346, 361–62 (1997) (“The categorization of a particular proceeding as civil or criminal is .

. . a question of statutory construction.” (internal quotations omitted)). And, the Supreme

Court has declared: “a civil commitment proceeding can in no sense be equated to a

criminal prosecution.”     Addington, 441 U.S. at 428.       What else then could such a

proceeding be? Because § 4248 civil commitment proceedings “can in no sense be equated

to a criminal prosecution,” § 4248 civil commitment proceedings logically must be “civil

actions.” Id.




                                              20
                                              B.

       Although I readily conclude that § 4248 civil commitment proceedings are “civil

actions,” it is equally clear to me that applying § 1658(a)’s four year limitations period to

such proceedings would lead to absurd results. Accordingly, I also conclude that § 1658(a)

does not apply to § 4248 civil commitment proceedings. See Hartford Underwriters, 530
U.S. at 6.

                                              1.

       If § 1658(a)’s four year limitations period applied to civil commitment proceedings,

accrual of such limitations period would occur in most cases on the date of sentencing --

when the government quite likely has sufficient information to suspect a person is sexually

dangerous. See Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995)

(en banc) (“Under federal law a cause of action accrues when the plaintiff possesses

sufficient facts about the harm done to him that reasonable inquiry will reveal his cause of

action.”). This accrual point highlights the absurdity here. See also ante at 17 n.5.

Normally, a statute of limitations requires a past act, event, or harm to trip the limitations

clock. See Statute of Limitations, Black’s Law Dictionary (10th ed. 2014) (defining a

statute of limitations as “a statute establishing a time limit for suing in a civil case, based

on the date when the claim accrued (as when the injury occurred or was discovered)”). In

civil commitments, however, there is no corresponding past act, event, or harm by which

to mark accrual. Instead, the limitations period would run from the time of reasonable

suspicion of future harm. This is inconsistent with other statutes of limitations.



                                              21
                                             2.

        In a civil commitment proceeding, the district court must find that the individual

currently “suffers from a serious mental illness, abnormality, or disorder” and “as a result

of” that mental condition, the individual “would have serious difficulty in refraining from

sexually violent conduct or child molestation if released.” 18 U.S.C. § 4247(a)(5)–(6)

(emphasis supplied); see United States v. Wooden, 693 F.3d 440, 460 (4th Cir. 2012)

(“Determining whether an inmate will have serious difficulty refraining from re-offending

requires the court to ‘evaluate[ ] the individual’s present mental condition and the likely

prospective effect of that mental condition on his volitional control.’” (quoting United

States v. Francis, 686 F.3d 265, 275 (4th Cir. 2012))). Thus, the district court must make

present and prospective findings: the individual’s current mental state and future risk upon

release. But, the district court’s factual findings of present mental condition and future

sexual dangerousness, especially if made well before the scheduled release date, could

become stale and inapplicable by the time of scheduled release. Thus, a determination of

future risk would be highly speculative. Such determination would assume that the

individual would still suffer from the mental disorder at the time of scheduled release --

which could be years in the future.

                                             3.

       Additionally, the district court’s decision concerning commitment would not

account for any rehabilitative efforts or material changes occurring between commitment

and scheduled release. As a result, applying a four year limitations period would be

detrimental to those individuals with sentences longer than four years who become

                                            22
rehabilitated after the four year deadline. Simply put, the district court’s decision would

be premature.

       Given the significant liberty interest at stake, all rehabilitative efforts or material

changes occurring prior to scheduled release should be considered before making a

commitment determination. A more developed factual record would only serve to enhance

fairness and improve the accuracy of the district court’s factual findings on the current

mental state and the future risk of dangerousness. Applying a four year limitations period

would cut the evidentiary record short and force the district court to make speculative,

premature findings.

       Moreover, such a premature determination would undermine the criminal justice

system’s purpose of rehabilitation. See Kelly v. Robinson, 479 U.S. 36, 52 (1986).

Particularly, by precluding the district court from considering any rehabilitative efforts

undertaken between commitment and scheduled release, the four year limitations period

would discount the notion that offenders can be rehabilitated through imprisonment. In

order to promote the rehabilitative purpose of the criminal justice system, district courts

should consider an individual’s full account of rehabilitation, not just four years’ worth.

                                             4.

       The most blatant absurdity is also the most impactful, that is, there is no reason to

civilly commit an individual who is already in custody and who will remain in custody for

a significant period. Section 4248’s civil commitment scheme is designed to protect the

public from a present threat of harm. See Matherly v. Andrews, 817 F.3d 115, 119 (4th

Cir. 2016). Where a sexually dangerous person’s release is far in the future, by definition,

                                             23
that individual cannot pose a present risk to the community. Thus, in many circumstances,

applying a four year limitations period to § 4248 civil commitment proceedings would

require the commitment of those not “nearer to release.” Id. As a result, application of the

four year limitations period would run counter to the aims of § 4248.

                                             5.

       Appellant argues that the availability of review hearings cures any absurdity. I

disagree. To the contrary, review hearings underscore the absurdity in two ways. First,

putting a large amount of already strained government resources toward early certification

in order to meet the four year statute of limitations, followed by constant recertification

review hearings, would be inefficient. Second, the earlier civil commitment proceedings

must occur, the more likely the government is to meet its initial burden to show that the

individual is a “sexually dangerous person.” See United States v. Springer, 715 F.3d 535,

538 (4th Cir. 2013) (stating that at the committal hearing the government has the burden to

show that the individual is a “sexually dangerous person” by clear and convincing

evidence). This is so because the government will quite likely have a plethora of damning

facts obtained from the individual’s presentence investigation report. In this way, the

system would be skewed in favor of commitment. Correspondingly, after committal, the

committed individual is disadvantaged in seeking release because in a review hearing, the

committed person carries the burden of showing that he is no longer a “sexually dangerous

person” by a preponderance of the evidence. See 18 U.S.C. § 4248(e); see also United

States v. Wooden, 217 F. Supp. 3d 843, 850–51 (E.D.N.C. 2016). Thus, applying the four



                                            24
year limitations period would make civil commitments easier for the government to

initially secure and more difficult for committed individuals to overcome.

      Ultimately, these multiple absurdities compel me to conclude that § 1658(a)’s four

year limitations period does not apply to § 4248 civil commitment proceedings.

                                            II.

      Therefore, for the foregoing reasons, I concur in the judgment but not in the

proposed path to judgment.




                                           25